                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                         STATESBORO DIVISION




UNITED STATES OF AMERICA


     V.                                      CR 607-009


QUNTA PARCHECO WIGGINS




                               ORDER




     Before the Court in the captioned case is Defendant Qunta

Parcheco Wiggins's request to terminate his term of supervised

release.   On October 23, 2007, Wiggins pled guilty to one count of

possession   with   intent   to distribute    a   quantity   of   cocaine

hydrochloride in violation of 21 U.S.C. § 841(a)(1).         Wiggins was

sentenced to 150 months imprisonment and four years of supervised

release.   He was also ordered to pay a $100 special assessment and

a $3600 fine.   The term of imprisonment was later reduced to 126

months pursuant to 18 U.S.C. § 3582(c)(2).

     Wiggins has been under the supervision of this district's

Probation Office since his release on August 17, 2016.            He has

completed 30 months of supervision with no issues of noncompliance.

Wiggins has maintained employment, paid his criminal monetary

penalties, and tested negative on all drug tests administered. In
light of Wiggins's favorable adjustment to supervision, the United

States Probation Office does not oppose the motion.

        Upon the foregoing and in consideration of the factors set

forth in 18 U.S.C. § 3553(a), IT IS ORDERED that Wiggins's motion

(doc. 40) is GRANTED.    Qunta Parcheco Wiggins is hereby discharged

from his term of supervised release upon entry of this Order.     The

Clerk is directed to send a copy of this Order to Mr. Drew Walker

of the United States Probation Office in Savannah, Georgia.

        ORDER ENTERED at Augusta, Georgia, this         day of March,

2019.




                                     J.           HALL, CHIEF JUDGE
                                     UNITEI^TATES DISTRICT COURT
                                           ilRN DISTRICT OF GEORGIA
